Exhibit 10.1

EMPLOYMENT AGREEMENT

This AGREEMENT (the “Agreement”) is made as of the 15th day of August, 2006 (the
“Effective Date”) between Global Crossing Limited, a Bermuda corporation (the
“Company”), and John J. Legere (“Executive”).

This Agreement shall supersede, effective as of the Effective Date, the prior
employment agreement between the Company and Executive, made as of December 9,
2003 (the “Original Agreement”), except to the extent otherwise specifically
provided herein.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, and Executive hereby agree as follows:

1. Employment.

Subject to the terms and conditions hereinafter contained, the Company hereby
agrees to employ Executive and Executive accepts the employment by the Company.

(a) During the Term (as defined below), Executive shall hold the title of Chief
Executive Officer (“CEO”) of the Company, shall be the most senior executive
officer of the Company, and shall have those powers and duties normally
associated with the position of CEO and such other powers and duties consistent
with such position as may be prescribed by the Board of Directors of the Company
(the “Board”); provided, however, that in no event shall Executive’s powers and
duties hereunder be materially less than those duties Executive held with the
Company immediately prior to the Effective Date. During the Term, Executive
shall (i) be invited to attend and have the right, at his election and at
Company expense, to attend and participate in all regular and telephonic
meetings of the Board of Directors of the Company (the “Board”), and committees
thereof; (ii) shall receive copies of all resolutions to be acted upon by
written consent, at the same time as they are provided to Board members, and
(iii) in either case shall receive all materials distributed to Board members at
the same time as they are provided to such members; provided that Executive
shall not be a director of the Company and shall not have the right to vote on
any matter to be acted upon by the Board or a Board Committee. Notwithstanding
the foregoing, in no event shall Executive have the right to attend the portion
of any meeting called by (A) the Board to determine whether or not to terminate
Executive’s employment in accordance with Section 6 of the Agreement, or (B) any
committee of the Board to act on a matter that is required under U.S. securities
or tax laws to be acted upon solely by independent directors. In addition,
Executive shall not have the right to attend the portion of any meeting called
by the Board or any committee thereof, or to receive any resolutions or other
materials provided to the members of the Board or any committee thereof related
to such portions of such meetings, that counsel to the Board or any committee
thereof (whichever is applicable) reasonably determines relates to a matter,
either initiated by Executive or in which Executive is otherwise involved, in
which Executive’s interests are adverse to the interests of the Company or the
Board. During the Term, Executive shall report directly to the Board in carrying
out his responsibilities under this Agreement. Executive’s



--------------------------------------------------------------------------------

principal business location shall be at the Company’s principal executive
offices in the New York metropolitan area.

(b) During the Term, all executive officers of the Company shall report to
Executive.

(c) Executive shall faithfully serve the Company to the utmost of his ability
and shall use his best efforts to promote the interests of the Company and shall
devote all of his time and attention during the normal working hours of the
Company to the said duties. The foregoing shall not preclude Executive from
engaging in appropriate civic, charitable or religious activities or from
devoting a reasonable amount of time to private investments or, subject to Board
approval, from serving on the boards of directors of other entities, as long as
none of such activities, investments and service materially interfere or
conflict with Executive’s responsibilities to the Company or compete, directly
or indirectly, with the Company or its affiliates.

2. Term. Subject to the provisions of Section 6 below, the term of this
Agreement (the “Term”) shall commence on the Effective Date and continue for a
period ending on the fourth anniversary of the Effective Date.

3. Compensation.

(a) Base Salary. The Company agrees to pay and Executive agrees to accept as
compensation for the services rendered by Executive during his employment
hereunder an annualized base salary of $1,100,000 (“Base Salary”), to be paid in
accordance with the Company’s regular payroll practices, but in no event less
frequently than semi-monthly.

(b) Annual Bonus. Executive shall also be eligible to receive an annual bonus
(“Annual Bonus”) in accordance with the Company’s annual incentive plan
beginning with the bonus payable in respect of the fiscal year of the Company
commencing January 1, 2006. The amount of the Annual Bonus shall be determined
based upon the achievement of established performance goals which, to the extent
related to corporate goals, shall be the same for Executive as other members of
the Company’s senior executive team. All performance goals shall be determined
by the Compensation Committee of the Board (the “Compensation Committee”).
Executive shall have a target annual bonus opportunity equal to 100% of his Base
Salary such that, upon achievement of performance goals at target level,
Executive shall receive an Annual Bonus equal to 100% of Base Salary, with
scaling of Annual Bonus in accordance with plan parameters based on performance
above or below target performance. The Company may, at its election, pay up to
one-half of the Annual Bonus in shares of the Company’s common stock, such stock
to be valued on the date on which the Board or the Compensation Committee (as
appropriate) approves the payment of the Annual Bonus.

(c) Company Stock Options and Other Equity Grants. Executive shall be eligible
to receive grants of Company stock options, restricted stock units and other
equity based compensation awards, on a basis not less favorable than the grants

 

2



--------------------------------------------------------------------------------

made for other senior executives of the Company; provided, however, that any
agreement evidencing such grants shall contain terms and conditions not less
favorable than the terms and conditions set forth on Exhibit A.

(d) Withholding. All payments required under this Agreement shall be made net of
withholding for taxes and other amounts required by applicable laws, which shall
be paid by the withholding agent to the applicable tax authorities within the
time prescribed by law.

4. Perquisites and Benefits.

(a) General. Executive shall be eligible to participate in all pension and
welfare benefits provided by the Company to its employees and shall be entitled
to such benefits and shall be covered under the Company’s perquisite programs on
a basis no less favorable than those provided to the most senior executive
officers of the Company.

(b) Vacation. Executive shall be entitled to four weeks of paid vacation per
year. Executive may not carryover more than four weeks paid vacation from year
to year. On termination of Executive’s employment for whatever reason, Executive
shall be entitled to be paid for all accrued but unused vacation through the
date of termination.

(c) Relocation. In the event of Executive’s relocation, Executive shall receive
relocation benefits no less favorable than those provided in the Company’s
relocation policy as in effect on the Effective Date.

5. Expense Reimbursements.

Executive shall be reimbursed for reasonable business expenses incurred by
Executive on behalf of the Company, including, but not limited to, travel and
entertainment expenses, in accordance with Company policies. Business travel
shall be by first class air.

6. Termination/Resignation.

Subject to the provisions below, Executive may be terminated by the Company at
any time during the Term, with or without cause. Executive may resign at any
time for any reason.

(a) Death or Disability. In the event Executive’s employment is terminated by
the Company during the Term due to death of Executive or due to a disability
which renders Executive unable to fulfill his duties on a full-time basis more
than 180 days in any 365-day period (a “Disability”), then Executive or his
estate shall receive at termination, a lump sum payment covering (i) Base
Salary, prorated through the date of termination, (ii) any unpaid Annual Bonus
relating to the year immediately prior to the year in which the Termination Date
occurs (irrespective of any requirement that Executive be employed on the date
of payment), and a pro rata Annual Bonus

 

3



--------------------------------------------------------------------------------

(calculated by assuming that target level performance was attained) for the year
of such termination, (iii) accrued but unused vacation, and (iv) reimbursement
for unreimbursed business expenses incurred pursuant to Section 5 hereof
(collectively, “Accrued Obligations”). In addition, all unvested options,
restricted stock units and other equity based compensation awards regarding
shares of the Company held by Executive on the date of such termination shall
become immediately vested, and Executive or his successors, or Executive’s
estate, as applicable, shall have the right to exercise such options for 12
months from Executive’s date of termination, or if shorter, for the balance of
the original unexpired term at the date of grant (“Full Option Vesting and
Extended Exercise Rights”).

(b) Termination For Cause. (i) Actions or omissions during the Term that will
entitle the Company to terminate Executive for cause (“Termination for Cause”)
shall be:

(1) conviction of a crime of moral turpitude, which causes serious economic
injury to the Company, or conviction of a felony; or

(2) material breach of the Proprietary Information Agreement as described in
Section 7 hereof; or

(3) fraud, embezzlement, or gross negligence which has caused serious and
demonstrable injury to the Company or its affiliates; or

(4) egregious performance or egregious failure to perform Executive’s duties as
CEO of the Company;

provided, however, that a failure to achieve performance objectives shall not
constitute the sole grounds for, or be treated as the sole basis for, a
Termination for Cause under this Agreement.

(ii) A Termination for Cause shall not take effect unless the Company shall have
given or delivered to Executive (A) reasonable notice (the “Preliminary Notice”)
setting forth, in reasonable detail the facts and circumstances claimed to
provide a basis for a Termination for Cause, (B) an opportunity for Executive to
cure any action or omission alleged as the basis for such termination under
subsections (b)(i)(2) or (b)(i)(4) of this Section 6, if curable, (C) a
reasonable opportunity for Executive, together with his counsel, to be heard
before the Board, and (D) following such hearing, a “Notice of Termination for
Cause,” which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board finding that, in the informed, reasonable, good
faith judgment of the Board, Executive was guilty of conduct specified in the
Preliminary Notice (the date of receipt by Executive of such Notice of
Termination for Cause, the “Termination Date”). Upon receipt of the Preliminary
Notice, Executive shall have thirty (30) days in which to appear before the
Board with counsel, or take such other action as he may deem appropriate, and
such

 

4



--------------------------------------------------------------------------------

thirty (30) day period is hereby agreed to as a reasonable opportunity for
Executive to be heard.

(iii) Upon Termination for Cause, Executive shall be entitled to a lump sum
payment covering the Accrued Obligations (except that there shall be no pro rata
payment of Annual Bonus for the year of termination) and, except as provided
under the terms of the Company compensation and benefit plans, including without
limitation, any stock incentive plans and applicable award agreements, and under
Section 9(i) and 9(j) hereof, shall not be entitled to receive any further
compensation or payments hereunder.

(c) Termination Other Than For Cause. Executive may be terminated by the Company
during the Term at any time and for any (or no) reason, upon the giving of
notice by the Company to Executive of termination. Unless such termination
satisfies all the conditions for a Termination for Cause or a termination on
account of Executive’s Disability, such termination shall be treated as a
Termination other than for Cause. In the event of a Termination other than for
Cause, the Company may, in the notice of termination, discharge Executive
immediately or as of such future date, not to exceed one month, as the Company
may determine to be appropriate. In the event that Executive is given notice of
termination pursuant to this subsection:

(i) on or prior to the second anniversary of the Effective Date, Executive shall
receive at termination (I) a lump sum payment covering the Accrued Obligations;
(II) a lump sum cash severance payment equal to three (3) times the sum of Base
Salary plus Annual Bonus (calculated by assuming the target level of performance
was attained), (III) for a period of three (3) years following the date of such
termination (or until such earlier date as equivalent benefits are provided from
other employment), continuation of benefits provided in accordance with
Section 4 hereof; and (IV) Full Option Vesting and Extended Exercise Rights;

(ii) following the second anniversary of the Effective Date but on or prior to
the third anniversary of the Effective Date, Executive shall receive at
termination (I) a lump sum payment covering the Accrued Obligations; (II) a
lump-sum payment equal to two (2) times the sum of Base Salary plus Annual Bonus
(calculated by assuming that target level performance was attained); (III) for a
period of two (2) years following the date of such termination (or until such
earlier date as equivalent benefits are provided from other employment),
continuation of benefits provided in accordance with Section 4 hereof; and (IV)
Full Option Vesting and Extended Exercise Rights; and

(iii) following the third anniversary of the Effective Date, Executive shall
receive at termination (I) a lump sum payment covering the Accrued Obligations;
(II) a lump-sum payment equal to one (1) times the sum of Base Salary plus
Annual Bonus (calculated by assuming that target level performance was
attained); (III) for a period of one (1) year following the date of such
termination (or until such earlier date as equivalent benefits are provided

 

5



--------------------------------------------------------------------------------

from other employment), continuation of benefits provided in accordance with
Section 4 hereof; and (IV) Full Option Vesting and Extended Exercise Rights.

(d) Resignation for Good Reason. The occurrence of any of the following events
during the Term without his express written consent shall entitle Executive to
resign for Good Reason (“Good Reason Event”) during the Term: (i) any material
diminution in the nature or scope of Executive’s authority, powers, functions,
duties, positions or responsibilities from those provided under this Agreement,
or the assignment of duties, responsibilities or reporting relationships that
are inconsistent with and adverse to his then positions or responsibilities
under this Agreement; (ii) any material uncured breach by the Company of this
Agreement (including any failure to provide compensation when and as required
hereunder, unless cured within 10 business days of such failure); or
(iii) failure of any successor of the Company to assume in writing all
obligations imposed on the applicable assignor hereunder on or prior to the date
of such succession, unless such assumption occurs by operation of law. For 60
days following the occurrence of a Good Reason Event, Executive shall have the
right to deliver a notice of breach to the Company detailing the specific Good
Reason Event that has occurred. In the event that the Company does not cure the
breach, if susceptible of cure, within 60 days after receipt of notice, then
Executive shall have 30 days to deliver notice of resignation. Upon such
resignation, Executive shall receive the same payments and benefits as provided
in Section 6(c) hereof.

(e) Resignation from Board. Upon termination of Executive’s employment with the
Company for any reason, Executive shall resign as of the date of such
termination from the Board and any affiliate board of directors.

(f) Payments in Cash. Unless otherwise specifically indicated, all payments
under Section 6 shall be made by wire transfer of immediately available U.S.
federal funds on the date indicated in accordance with account instructions
furnished by Executive or his tax accountant.

(g) Notwithstanding any other provision of this Agreement, any payments provided
to Executive under this Agreement which are treated as deferred compensation
under final regulations issued pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or other applicable guidance in
effect at the time of termination, but only such payments, shall be deferred to
the minimum extent necessary so that they are not payable before the first day
of the seventh month following Executive’s termination of employment. In the
event of any disagreement as to the need for any payment to be deferred,
Executive may require that such disagreement be fully and finally resolved by an
accounting firm that would qualify as an Accounting Firm if it were appointed
pursuant to Section 8(b) of this Agreement, and all other procedures described
in Section 8(b) shall apply to any such appointment and determination; provided
that if the Company has not engaged, and used reasonable best efforts to obtain
an opinion from, the Accounting Firm within 30 days of a request by Executive
that it do so, then the payments in question shall be due and payable
immediately and any additional taxes due by Executive in respect of such
payments under Section 409A shall be grossed up by the Company in the same
manner as if an

 

6



--------------------------------------------------------------------------------

excise tax gross up were required under Section 8.

7. Confidentiality and Proprietary Information.

Executive shall comply in all respects with the terms and conditions of the
Proprietary Information Agreement annexed hereto as Exhibit B hereto and
incorporated by reference.

8. Gross-Up Payments.

(a) In the event that any amount or benefit paid or distributed to Executive
pursuant to this Agreement, together with any amounts or benefits otherwise paid
or distributed to Executive by the Company (or, in either case, to be paid or
distributed), excluding amounts payable pursuant to this Section 8
(collectively, the “Covered Payments”), are or become subject to the tax (the
“Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended, or any similar tax that may hereafter be imposed, or any interest or
penalties are or will be incurred by Executive with respect to such excise tax,
other than as a result of the consummation of Plan of Reorganization of Global
Crossing, Ltd., or the transactions contemplated by the Purchase Agreement dated
as of August 9, 2002 among Global Crossing Ltd., Global Crossing Holdings Ltd.,
the Joint Provisional Liquidators, Singapore Technologies Telemedia Pte. Ltd and
Hutchison Telecommunications Limited, the Company shall pay to Executive, at the
time specified in subsection (e) below, an additional cash amount (the “Gross-Up
Payment”) such that the net amount retained by Executive with respect to such
Covered Payments, after deduction of the Excise Tax on the Covered Payments and
any related interest, or penalties, and any Federal, state and local income tax,
employment tax and Excise Tax on the Gross-Up Payment provided for by this
Section 8, shall be equal to the amount of the Covered Payments.

(b) All determinations required to be made under this Section 8, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at the determination,
shall be made by a nationally recognized certified public accounting firm
selected by the Company (other than the Company’s independent auditors, or any
firm that has received fees from the Company or any of its affiliates within the
two (2) year period prior to such selection) with the consent of Executive (the
“Accounting Firm”), such consent not to be unreasonably withheld, which shall
provide detailed supporting calculations both to the Company and Executive
within 20 days after the receipt of notice from Executive that there has been a
Covered Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.

(c) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay:

 

7



--------------------------------------------------------------------------------

(i) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made, and

(ii) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in Federal incomes taxes which could be
obtained from the deduction of such state or local taxes if paid in such year.

(d) In the event that the Excise Tax is later determined by the Accounting Firm
or the Internal Revenue Service to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including, but not limited
to, by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalty payable with respect to such excess) within not more than twenty
(20) days of such determination. In the event that the Excise Tax is
subsequently determined by the Accounting Firm or pursuant to any proceeding or
negotiations with the Internal Revenue Service to be less than the amount taken
into account hereunder in calculating the Gross-Up Payment made, Executive shall
repay to the Company, within not more than twenty (20) days of such
determination, the portion of such prior Gross-Up Payment that would not have
been paid if such reduced Excise Tax had been applied in initially calculating
such Gross-Up Payment. Notwithstanding the foregoing, in the event any portion
of the Gross-Up Payment to be refunded to the Company has been paid to any
Federal, state or local tax authority, repayment thereof shall not be required
unless and until actual refund of such portion has been made to Executive by the
Internal Revenue Service or state or local tax authority, and interest payable
to the Company shall not exceed interest received to Executive by such tax
authority for the period it held such portion. Executive and the Company shall
mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if Executive’s good faith claim for refund or
credit is denied.

(e) The Gross-Up Payment (or portion thereof) provided for in Section (a) above
shall be paid as soon as practicable following Executive’s receipt of any
Covered Payments, but in no event later than thirty (30) days following the date
the Company and Executive receive detailed supporting calculations from the
Accounting Firm, in accordance with subsection (b) above.

9. Miscellaneous.

(a) Notices. Any notice or other communications provided for in this Agreement
shall be in writing and deemed received upon receipt after delivery by certified
mail, return receipt requested, or by hand as follows: (i) in the case of the
Company, to the Board of Directors of the Company, at the Company’s offices at
200 Park Avenue, Florham Park, NJ 07932, or at such other address as shall be
communicated in the manner provided herein and (ii) in the case of Executive, to

 

8



--------------------------------------------------------------------------------

Executive at the Company’s offices at 200 Park Avenue, Florham Park, NJ 07932
Attention: John J. Legere, with a simultaneous copy to Stephen Lindo, Esq. at
Willkie Farr & Gallagher, 787 Seventh Avenue, New York, New York 10019-6099, or
to such other addresses as shall be communicated in the manner provided herein.
An email copy shall also be provided (i) to Executive at his regular corporate
email address, and (ii) Stephen T. Lindo at slindo@willkie.com.

(b) Modification/Waiver. No waiver or modification in whole or in part of this
Agreement, or any term or condition hereof, shall be effective against any party
unless in writing and duly signed by the parties hereto. Any waiver or any
breach of any provision hereof, or of any right or power by any party on one or
more occasions shall not be construed as a waiver of, or a bar to, the exercise
of such right or power on any other occasion or as a waiver of any subsequent
breach.

(c) Severability. Each provision of this Agreement shall be interpreted so as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision of the
remaining provisions of this Agreement.

(d) Binding Effect: Successors. This Agreement shall inure to the benefit of and
shall be binding upon the Company and its successors, assigns and legal
representatives and Executive, his heirs and legal representatives. Executive
may not assign, transfer, or otherwise dispose of this Agreement, or any of his
other rights or obligations hereunder (other than his rights to payments
hereunder, which may be transferred only by will or by the laws of descent and
distribution), without the prior written consent of the Company, and any such
attempted assignment, transfer or other disposition without such consent shall
be null and void. The Company shall be entitled to assign its obligations under
this Agreement, without the prior written consent of Executive, (i) in
connection with an arm’s-length merger or consolidation of such party with
another unaffiliated corporation or (ii) in connection with an arm’s-length sale
of all or substantially all of its assets or business operations to another
person or entity, provided that such assignee expressly assumes all of the
rights and obligations of such party hereunder. After any such assignment, this
Agreement shall continue in full force and effect.

(e) Survival of Provisions of the Original Agreement. Executive’s rights under
Section 7(h), 7(i) and the Release executed by Global Crossing Ltd (“GX”)
pursuant to the prior employment agreement dated June 3, 2002 between GX and
Executive, shall survive the execution of this Agreement and shall remain in
full force and effect.

(f) Entire Agreement. This Agreement and the other agreements referenced herein
(including, without limitation, the stock option and restricted stock unit
agreements listed on Exhibit C hereto and the Release Agreement dated
November 22, 2005 (the “Release Agreement”) between Executive and the Company)
set forth the

 

9



--------------------------------------------------------------------------------

entire agreement between the Company and Executive with respect to the subject
matter hereof. Except as expressly set forth herein, in the agreements listed on
Exhibit C hereto or in the Release Agreement, this Agreement supersedes all
other agreements and understandings, written or oral, between the parties hereto
with respect to the subject matter hereof, including, without limitation, the
Original Agreement.

(g) Controlling Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflict of laws.

(h) Authority and Ratification. The Company represents that it has obtained all
approvals, including Board and Compensation Committee approvals, required to
enter into and perform its obligations under this Agreement, that no other
agreements would prevent or conflict with the Company entering into this
Agreement.

(i) Disputes.

(i) If a dispute or controversy arises out of or in connection with Executive’s
compensation or severance, whether pursuant to this Agreement, the provisions of
the Original Agreement and the Release referenced in Section 9(e) hereof, or any
other agreement to which Executive and the Company are parties (each a
“Compensation Agreement”), the parties shall first attempt in good faith to
settle the dispute or controversy through negotiations. Thereafter, any
remaining unresolved dispute or controversy arising out of or in connection with
a Compensation Agreement, upon a written notice from Executive to the Company,
either before suit thereupon is filed or within 20 business days thereafter, be
settled exclusively by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association designated by Executive for such
arbitration proceeding, such city to be (A) New York, New York, (B) any city,
county or parish in the continental United States in which Executive’s principal
residence is located at the time such arbitration proceeding is commenced,
(C) any city, county or parish in the continental United States which is the
location of the Company’s principal U.S. business operations or its U.S.
headquarters or (D) any other location as to which the parties mutually agree.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Executive shall, however, be entitled to seek specific performance
of the Company’s obligations hereunder during the pendency of any dispute or
controversy arising under or in connection with a Compensation Agreement.

(ii) Any legal action concerning a Compensation Agreement, other than a
mediation or an arbitration described subsection (i) of this Section 9(i),
whether instituted by the Company or Executive, shall be brought and resolved
only in a state court of competent jurisdiction located in the territory that
encompasses the city, county, or parish in which Executive’s principal residence
is located at the time such action is commenced. The Company hereby irrevocably
consents and submits to and shall take any action necessary to subject itself to
the personal jurisdiction of that court and hereby irrevocably agrees that

 

10



--------------------------------------------------------------------------------

all claims in respect of the action shall be instituted, heard, and determined
in that court. The Company agrees that such court is a convenient forum, and
hereby irrevocably agrees that all claims in respect of the action shall be
instituted, heard, and determined in that court, and hereby irrevocably waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of the action. Any final judgment in the action may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(iii) Each party shall pay the cost of his or its own legal fees and expenses
incurred in connection with any dispute (including an arbitration or court
proceeding) relating to the interpretation or enforcement of any provision of a
Compensation Agreement; provided, however, that if Executive prevails on any
material issue submitted in such dispute, the Company shall pay or reimburse the
Executive for all reasonable costs and expenses, including reasonable attorneys’
fees and disbursements, incurred by the Executive in connection therewith. The
Company shall pay prejudgment interest on any money judgment obtained by
Executive as a result of a proceeding under this Section 9(i), calculated at the
rate provided in Section 1274(b)(2) (B) of the Code.

(j) Indemnification. Except as provided in the Release Agreement, the Company
shall indemnify Executive to the fullest extent permitted by law (including a
payment of expenses in advance of final disposition of a proceeding) as in
effect at the time of the subject act or omission, or by the terms of any
indemnification agreement between the Company and Executive, whichever affords
the greatest protection to Executive, and Executive shall be a named insured
under and shall be entitled to the protection of all insurance policies the
Company may maintain generally for the benefit of its senior executive officers
and directors (and to the extent the Company maintains such an insurance policy
or policies, in accordance with its or their terms to the maximum extent of the
coverage available for any company officer), against all costs, charges,
expenses or liabilities whatsoever incurred or sustained by Executive (including
but not limited to any judgment entered by a court of law) at the time such
costs, charges, expenses or liabilities are incurred or sustained, in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of his being or having been an officer or employee of the Company, or
serving as a director, officer or employee of an affiliate of the Company.
Executive’s rights under this Section 9(j) shall continue without time limit for
so long as he may be subject to any such liability, whether or not the Term may
have ended. In addition, to the extent commercially reasonable, the Company
shall maintain, at all times during the Term, directors’ and officers’ liability
insurance coverage under which Executive is a covered insured, with liability
limits, deductibles, exclusions and tail coverage, not less protective than
under the coverage in effect by the Company immediately prior to the Effective
Date, or any more favorable coverage maintained by the Company thereafter.
Notwithstanding the foregoing, the Company agrees that at all times it shall
endeavor to maintain directors’ and officers’ liability insurance coverage of
not less than $30 million, covering indemnifiable claims that would otherwise
have been covered under the coverage maintained by the Company immediately prior
to the Effective Date.

 

11



--------------------------------------------------------------------------------

(k) Legal Fees. The Company shall reimburse Executive for reasonable legal fees
and costs incurred in the negotiation and preparation of this Agreement, up to a
maximum of $25,000.

(l) Counterparts. This Agreement may be executed in counterparts. Execution by
facsimile shall be binding on the parties.

(m) Mitigation and Offset. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment.

(n) Survival. All obligations of the Company to make payments under any
Compensation Agreement shall survive any termination of Executive’s employment
or this Agreement until such obligations have been discharged in full.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

Global Crossing Limited

 

By:  

/s/ John B. McShane

Name:   John B. McShane Title:   General Counsel AGREED AND ACCEPTED:

/s/ John J. Legere

John J. Legere

 

13



--------------------------------------------------------------------------------

Exhibit A

Terms of Stock Option, Restricted Stock Unit and Other Equity Based Compensation
Award Agreements

Termination of Employment: Vesting and exercise rights following any termination
of employment shall be as set forth in Section 6 of the Employment Agreement to
which this Exhibit is attached. The applicable stock option, restricted stock
unit and other equity based compensation grant agreement(s) may either
(i) incorporate by reference the provisions of Section 6 of the Employment
Agreement, or (ii) contain provisions that correspond to the rights granted
pursuant to Section 6 of the Employment Agreement.

Registration Statements. As soon as practicable after the date of grant (but in
no event later than the applicable vesting or exercise dates), the Company shall
file and keep effective a registration statement on Form S-8 (or other
applicable registration statement) with respect to the stock options, restricted
stock units or other equity based compensation awards, except to the extent
covered by a comparable registration statement under the Company’s stock
incentive plans.



--------------------------------------------------------------------------------

EXHIBIT B

Global Crossing

Proprietary Information Agreement

John J. Legere

Address

City, State, Zip Code

In connection with your employment or proposed employment with Global Crossing,
Ltd., or a subsidiary thereof (together with its afilliates, successor entities
and assigns), (“GLOBAL CROSSING”) you will have access to and may develop
proprietary information, client lists, technical specifications, business plans,
financial statements, marketing and sales plans and other confidential
operational information. In consideration of your continued and/or future
employment by GLOBAL CROSSING and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, you agree as follows:

1. Definition of Proprietary Information.

“Proprietary Information” includes, but is not limited to, any information,
know-how, financial information, marketing and sales information, employee
information, management information, client lists, potential client lists,
technical specifications, business plans, sales or programming matter, written
materials, compositions, drawings, diagrams, photographs, works in progress,
visual demonstrations, and other data, whether oral, written, graphic or in
electronic form, pertaining to GLOBAL CROSSING or its affiliates. Proprietary
Information does not include (i) information which is now or hereafter becomes
publicly known or available through no act or failure on the part of yourself,
(ii) information which is actually known to you at the time of the receipt of
such Proprietary Information, (iii) information which is hereafter furnished to
you by a third party, other than in the course of your employment,
(iv) information which was independently developed or known by you prior to any
contact with GLOBAL CROSSING, without use or reference to Proprietary
Information, and which does not otherwise contravene the terms of this
Agreement, and (v) information which you choose to disclose relating to your
salary and any other compensation or benefits received by you at GLOBAL
CROSSING.

2. Use of Proprietary Information.

You shall use the Proprietary Information solely in connection with the duties
assigned to you as an employee of GLOBAL CROSSING.

3. Non-Disclosure and Confidentiality of Proprietary Information.

You shall at all times keep in strictest confidence and prevent disclosure to
any person, firm, corporation or other entity the Proprietary Information unless
such disclosure is (a) approved in

 

15



--------------------------------------------------------------------------------

writing by an officer of GLOBAL CROSSING, (b) necessary or appropriate as part
of the business of the company and the receiving party has executed a
non-disclosure agreement with the company, or (c) otherwise legally required to
be disclosed pursuant to a court order.

You agree that money damages would not be a sufficient remedy for any breach of
this Agreement and that GLOBAL CROSSING would be irreparably harmed by any such
disclosure. Accordingly, GLOBAL CROSSING shall be entitled to specific
performance and injunctive or equitable relief as a remedy for any such breach.
Such remedy shall not be deemed to be the exclusive remedy for the breach for
this Agreement.

4. Return of Proprietary Information.

You agree that, immediately upon termination of your employment with GCDC, you
shall return to GCDC all Proprietary Information and reproductions of
Proprietary Information in your possession or control. Any Proprietary
Information which you may have retained electronically in your possession or
control shall be expunged or destroyed.

5. Non-Solicitation.

You agree that during your employment with GLOBAL CROSSING and for two (2) years
thereafter, you will not encourage or solicit any employee or consultant of
GLOBAL CROSSING to leave GLOBAL CROSSING for any reason.

6. Non-Competition: No Conflict.

You agree that during your employment with GLOBAL CROSSING, you win not engage
in, directly or indirectly, any employment, business, or activity that is or may
be in any way competitive with the business or proposed business of GLOBAL
CROSSING. You further agree that you shall not enter into any agreement, either
written or oral, which may conflict with the terms of this Agreement or the
terms of your employment at GLOBAL CROSSING.

You are expected to avoid any agreement, business investment, or other activity
that creates an actual or potential conflict of interest for you; i.e., any
situation in which your actions or loyalties are divided between your personal
interests and our interests or between our interests and those of another. If
you are unsure whether a conflict exists, consult your supervisor and the Vice
President of Human Resources immediately. Prohibited activities include, but are
not limited to:

(a) Owning, operating, or being employed as an employee or consultant by any
business that competes, directly or indirectly, with GLOBAL CROSSING or its
affiliates.

(b) Having a direct or indirect financial relationship with a competitor,
customer, or supplier; however, no conflict will exist in the case of ownership
of less than 1 percent of the publicly traded stock of a corporation.

 

16



--------------------------------------------------------------------------------

(c) Engaging in any other employment or personal activity during work hours, or
using our property in other employment.

(d) Using our name, logo, stationery, supplies, equipment, or other property for
personal purposes.

(e) Soliciting our employees, suppliers, or customers to purchase goods or
services of any kind for purposes not related to our business, or to make
contributions to any organizations or in support of any causes, unless your
supervisor has granted written approval in advance.

(f) Soliciting or entering into any business or financial transaction with an
employee whom you supervise, either directly or indirectly, unless your
supervisor has granted written approval in advance of that transaction. This
restriction applies to all such transactions, however small, including, but not
limited to:

(1) Hiring a subordinate to perform personal services; and

(2) Soliciting a subordinate to participate in an investment of any kind with
you.

When a conflict of interest is found to exist, the conflict may result in
discipline up to and including immediate termination of employment.

7. Prior Agreements; Successors and Assigns; Severability; Attorney Fees.

The term of this Agreement supersede all prior agreements, whether written or
oral, between the parties hereto, and shall constitute the entire agreement
between you and GLOBAL CROSSING with respect to the matters described in this
Agreement. The terms of this Agreement shall be binding on you during the term
of your association with GLOBAL CROSSING, its successors and/or assigns, and,
except for Paragraph 6, the terms of this Agreement shall be binding on you for
two years thereafter. If any provision of this Agreement is deemed to be invalid
or prohibited by law, that provision will be ineffective to the extent of the
invalidity or prohibition, without invalidating the remainder of this Agreement.
In the event of legal action relating to this Agreement, the prevailing party
shall be entitled to reasonable attorney fees and costs.

Please indicate your agreement to be bound by the terms and provisions of this
Agreement by executing below and returning a signed copy to Elizabeth Greenwood,
Assistant General Counsel in the Beverly Hills office. Thank you.

 

ACKNOWLEDGED AND AGREED:

 

Signature

John J. Legere

Print Name

 

17



--------------------------------------------------------------------------------

Exhibit C

Non-Qualified Stock Option Agreement dated as of 9 December 2003

Non-Qualified Stock Option Agreement dated as of 15 December 2004

Restricted Stock Unit Agreement dated as of 8 March 2004

Restricted Stock Unit Agreement dated as of 14 June 2005

Performance Based Restricted Stock Unit Agreement dated as of 14 June 2005

Restricted Stock Unit Agreement dated as of 7 March 2006

Performance Based Restricted Stock Unit Agreement dated as of 7 March 2006